             Case 1:19-cv-02026 Document 1 Filed 07/11/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

YAMISE K. ROGERS                    )
651 Morton Street, N.W., Appt. 23   )
Washington, D.C. 20012              )
                                    )
                     Plaintiff,     )
                                    )               Civil Action No. 19-2026
       v.                           )
                                    )
UNITED STATES D.C. GOVERNMENT 1 )
555 4th Street, N.W.                )
Washington, D.C. 20530              )
                                    )
                     Defendant.     )
____________________________________)

                                  NOTICE OF APPEARANCE

       Assistant United States Attorney Matthew Kahn respectfully requests that the Clerk of

Court please enter his appearance as counsel for Defendant in the above-captioned case.

                                     Respectfully submitted,

                                     JESSIE K. LIU, D.C. Bar. No. #472845
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar #924092
                                     Chief, Civil Division

                                     By: __/s/_______________
                                     MATTHEW KAHN
                                     Assistant United States Attorney
                                     555 Fourth St., N.W.
                                     Washington, D.C. 20530
                                     Phone: (202) 252-6718
                                     Email: Matthew.Kahn@usdoj.gov




1
  Although Plaintiff names the “United States D.C. Government” as Defendant, Plaintiff appears
to be naming the United States Attorney’s Office for the District of Columbia based on the address
in the caption as well as the allegations in the complaint. See Complaint, Exhibit A, Page 1-4.
